Citation Nr: 0916921	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-25 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hearing loss, left ear.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1981 to 
December 2003. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Diego, 
California, which, in pertinent part, denied the Veteran 
entitlement to a rating in excess of 0 percent for hearing 
loss, left ear, and a rating in excess of 10 percent for 
tinnitus.  In a May 2007 statement of the case (SOC) the RO 
increased the Veteran's rating for hearing loss, left ear, to 
10 percent disabling, effective September 12, 2005.  

A May 2007 Decision Review Officer (DRO) decision granted the 
Veteran entitlement to service connection for status post 
labyrinthectomy for left acoustic neuroma with chronic 
disequilibrium (claimed as brain tumor status post surgery 
and residuals claimed as vertigo and deafness, formerly 6199-
6204), with a 30 percent evaluation, effective October 7, 
2005.  Therefore, because the Veteran was granted the full 
benefit he sought, his claim for service connection for 
status post labyrinthectomy for left acoustic neuroma with 
chronic disequilibrium (claimed as brain tumor status post 
surgery and residuals claimed as vertigo and deafness, 
formerly 6199-6204), is no longer on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993)


FINDINGS OF FACT

1.  Audiometric testing reveals no worse than Level XI 
hearing acuity in the left ear and Level I hearing acuity in 
the right ear.

2.  A 10 percent evaluation is currently in effect for the 
Veteran's tinnitus.  The evaluation is the maximum schedular 
evaluation assignable for tinnitus whether perceived as 
unilateral or bilateral in nature.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected hearing loss, left ear, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.85, 
Diagnostic Code (DC) 6100 (2008).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2008); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice by 
letter dated in December 2005, and post-adjudication notice 
by letters dated in July 2006, May 2008, and June 2008.  
While notice pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in June 2008, September 2008, and January 2009 
supplemental statements of the case (SSOCs), following the 
provision of notice.  The Veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, 
and; Vazquez-Flores v. Peake, 22 Vet. App. 37 indicating that 
to substantiate an increased-rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life," that if an increase in 
the disability is found, the rating will be assigned by 
applying the relevant Diagnostic Codes (DC) based on "the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life," and that 
the notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  
Additionally, the May and June 2008 notices specified the 
current diagnostic code the Veteran's hearing loss, left ear, 
disability is rated under and the criteria for a higher 
rating under this code.

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
audiological examinations as to the severity of his hearing 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Regarding his claim for a rating in excess of 10 percent for 
tinnitus, the facts are not in dispute.  Resolution of the 
Veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  The Veteran is already receiving the 
maximum evaluation available for tinnitus under the 
applicable rating criteria.  Regardless of whether the 
Veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change.

Because no reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

I.  Increased Rating for Hearing Loss 

The RO granted service connection for hearing loss, left ear, 
in April 2004, assigning a 0 percent rating under 38 C.F.R. § 
4.85, DC 6100, with an effective date of January 1, 2004.  In 
a May 2007 statement of the case (SOC) the RO increased the 
Veteran's rating for hearing loss, left ear, to 10 percent 
disabling, effective September 12, 2005.  The Veteran 
contends that he is entitled to a rating in excess of 10 
percent for his hearing loss, left ear, disability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.97 (2008).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2008).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

38 C.F.R. § 4.85(f) notes that when only one ear is service-
connected the other ear is assigned Level I hearing acuity to 
determine the appropriate evaluation under Diagnostic Code 
6100.  For the Veteran's right ear to be treated as service 
connected, hearing impairment in the left ear must be 
compensable to a degree of 10 percent or more, as is the case 
here, and hearing in the right ear must meet the auditory 
threshold provisions of 38 C.F.R. § 3.385 (2008) which, as 
discussed below, it does.  See 38 C.F.R. § 3.383(a)(3) 
(2008).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

Under the exceptional patterns of hearing loss, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  Under 
Table VIa, a puretone threshold average of 105 decibels or 
more results in a Roman numeral designation of XI.  
The Veteran's hearing loss, left ear, is presently evaluated 
as 10 percent disabling.  To receive a 20 percent evaluation 
for hearing loss, left ear, the evidence must show that the 
hearing loss rises to the level of severity proscribed in 38 
C.F.R. § 4.85, DC 6100, Table VII. 

June 2005 VA audiological treatment records note that the 
Veteran had hearing within normal limits at 250 hertz, mild 
sensorineural hearing loss at 500 hertz recovering to hearing 
within normal limits from 250-4000 hertz, with moderate loss 
from 6000-8000 hertz in the right ear.  The left ear had mild 
conductive loss at 250 hertz with mild to service 
sensorineural hearing loss from 500 to 8000 hertz.  Word 
recognition scores were 96 percent in the right ear and 88 
percent in the left ear.  

A July 2006 VA audiological examination shows the puretone 
thresholds, in decibels, were as follows at the given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
30
20
20
35
26
96%
I
LEFT








The examiner noted that the Veteran's puretone threshold for 
the right ear at 500 hertz was 30 decibels, and that there 
was no measurable hearing on the left side.  The examiner 
noted that the Veteran has an essentially dead ear on the 
left side.  Word recognition scores could not be obtained for 
the left ear due to no measurable hearing.  The pertinent 
diagnoses were essentially normal hearing for the right ear 
through 3000 hertz with mild to moderate loss from 4000 to 
8000 hertz, and no measurable hearing for the left ear.  






A May 2007 VA audiological examination shows the puretone 
thresholds, in decibels, were as follows at the given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
30
20
20
30
25
96%
I
LEFT
110
110
110
110
110

XI

The examiner noted that the Veteran's puretone threshold for 
the right ear at 500 hertz was 30 decibels, and speech 
recognition scores for the left ear could not be tested due 
to his degree of hearing loss.  The pertinent diagnoses were 
mild sensorineural loss at 500, 1000, and 4000 hertz and 
severe sensorineural loss at 6000 and 8000 hertz in the right 
ear, and profound hearing loss at cross frequencies in the 
left ear.  

A VA examination was conducted in December 2008, however the 
examiner noted that the Veteran's puretone threshold testing 
yielded invalid results in the right ear.  For the left ear 
there is no measurable hearing at limits of the audiometer.  
Word recognition scores for the right ear are also considered 
invalid.  The examiner noted that he was unable to test word 
recognition scores for the left ear due to no measureable 
hearing.  The diagnoses related to the results were noted to 
be considered invalid.  The Veteran has no measurable hearing 
for the left ear.   

The audiological findings of record regarding the right ear 
indicate the auditory thresholds of at least three of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 26 
decibels or greater.  Thus, the Veteran's right ear hearing 
loss is a disability for purposes of 38 C.F.R. § 3.385, and 
under 38 C.F.R. § 3.383(a)(3) because the Veteran's hearing 
impairment in the left ear is compensable to a degree of 10 
percent and his right ear is a disability for purposes of 38 
C.F.R. § 3.385, his right ear is treated as service 
connected.

Regarding the Veteran's left ear, the audiological findings 
of record, as applied to 38 C.F.R. § 4.85, Table VIa, 
correspond to, at worst, Level XI hearing acuity.  Regarding 
the Veteran's right ear, the audiological findings of record, 
as applied to 38 C.F.R. § 4.85, Table VI, correspond to, at 
worst, Level I hearing acuity.  When these two findings are 
applied to the criteria set out in 38 C.F.R. § 4.85, Table 
VII, they yield a disability rating of 10 percent.

In light of the evidence of record, the Veteran's hearing 
loss, left ear, is currently rated at the correct level, as 
set forth in applicable hearing schedule criteria.  38 
C.F.R., § 4.85, DC 6100, Table VII.

The Veteran genuinely believes that severity of the his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected hearing loss disability, 
and his views are of no probative value.   See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board is cognizant of, and indeed, sympathetic to the 
Veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

At no time during the pendency of this appeal has the 
Veteran's left ear hearing loss disability met or nearly 
approximated the criteria for a rating in excess of 10 
percent, and staged ratings are not for application.  See 
Hart v. Mansfield, 21 Vet. App. 505.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
hearing loss, left ear, is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.




II.  Increased Rating for Tinnitus 

The RO originally granted service connection for a tinnitus 
disability in April 2004, assigning a 10 percent rating with 
an effective date of January 1, 2004.  In October 2005 the 
Veteran filed a claim for an increased rating for tinnitus.  
The Veteran contends that he is entitled to a rating in 
excess of 10 percent for his tinnitus disability.

The April 2004 rating decision does not indicate whether the 
disability is bilateral or only affects one ear.  However, 
the May 2007 VA examination report notes that the Veteran 
reported a constant ringing sound in both ears.  Whether 
tinnitus is characterized as either unilateral or bilateral 
in nature, however, does not impact upon the evaluation 
assigned for the disability.  

VA regulation, 38 C.F.R. § 4.25(b), and Diagnostic Code 6260, 
limit a Veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Accordingly, the Veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available.  38 
C.F.R. § 4.87, Diagnostic Code 6260. As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected hearing loss, left ear, or tinnitus 
disabilities.  


ORDER

Entitlement to a rating in excess of 10 percent for hearing 
loss, left ear, is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


